United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-89
Issued: April 19, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 11, 2006 appellant filed a timely appeal from an August 17, 2006 decision of
the Office of Workers’ Compensation Programs which denied his claim. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
employment-related injury on June 25, 2006.
FACTUAL HISTORY
On June 25, 2006 appellant, then a 45-year-old mail handler, filed a traumatic injury
claim, Form CA-1, alleging that he hurt his back that day when he got up from the toilet at work.
He stopped work that day and submitted emergency room reports dated June 25, 2006 in which
Dr. Michael Fain, Board-certified in emergency medicine, noted the history of injury, diagnosed

acute back strain, and advised that appellant could not work June 25 and 26, 2006.1
employing establishment controverted the claim.

The

By letter dated July 12, 2006, the Office informed appellant that the evidence submitted
was insufficient to establish the claim and requested that he provide a factual statement of the
June 25, 2006 employment incident and a medical report in which a physician provided a
reasoned explanation of how the diagnosed back strain was related to his federal employment.
Appellant submitted medication prescriptions from Dr. Fain, and duplicates of evidence
previously of record.
In a decision dated August 17, 2006, the Office denied the claim on the grounds that
appellant had not established an injury as alleged.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. Regardless of whether
the asserted claim involves traumatic injury or occupational disease, an employee must satisfy
this burden of proof.3
Office regulations, at 20 C.F.R. § 10.5(ee) define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single
workday or shift.4 To determine whether an employee sustained a traumatic injury in the
performance of duty, the Office must determine whether “fact of injury” is established. First, an
employee has the burden of demonstrating the occurrence of an injury at the time, place and in
the manner alleged, by a preponderance of the reliable, probative and substantial evidence.
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish a causal relationship between the employment incident and the alleged
disability and/or condition for which compensation is claimed. An employee may establish that
the employment incident occurred as alleged, but fail to show that his or her disability and/or
condition relates to the employment incident.5

1

The emergency room records also include a normal chest x-ray, laboratory results and an electrocardiogram.

2

5 U.S.C. §§ 8101-8193.

3

Gary J. Watling, 52 ECAB 278 (2001).

4

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB ____ (Docket No. 03-1157, issued May 7, 2004).

5

Gary J. Watling, supra note 3.

2

Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical evidence.6 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.7 Neither the mere fact
that a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.8
ANALYSIS
The Board finds that the June 25, 2006 incident occurred. Appellant, however, failed to
meet his burden of proof to establish that he sustained an injury caused by this incident. The
only medical evidence of record consists of emergency room reports dated June 25, 2006. While
Dr. Fain diagnosed an acute back strain, he did not provide an opinion regarding the cause of the
diagnosed condition and medical evidence that does not offer any opinion regarding the cause of
an employee’s condition is of limited probative value on the issue of causal relationship.9 The
opinion of a physician supporting causal relationship must be one of reasonable medical
certainty that the condition for which compensation is claimed is causally related to federal
employment and such relationship must be supported with affirmative evidence, explained by
medical rationale and be based upon a complete and accurate medical and factual background of
the claimant.10 Appellant submitted no such evidence in this case and thus did not establish the
critical element of causal relationship. He therefore did not meet his burden of proof to establish
that he sustained an injury on June 25, 2006.11
CONCLUSION
The Board finds that, while appellant met his burden of proof to establish that he
sustained an employment incident on June 25, 2006, he did not meet his burden of proof to
establish that he sustained an injury causally related to this incident.12
6

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

7

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

8

Dennis M. Mascarenas, 49 ECAB 215 (1997).

9

Willie M. Miller, 53 ECAB 697 (2002).

10

Patricia J. Glenn, 53 ECAB 159 (2001).

11

John W. Montoya, 54 ECAB 306 (2003).

12

The Board notes that appellant submitted evidence subsequent to the August 17, 2006 decision. The Board
cannot consider this evidence, however, as its review of the record is limited to the evidence that was before the
Office at the time of its final decision. 20 C.F.R. § 501.2(c). Oral argument scheduled for June 13, 2007 was
cancelled at appellant’s request.

3

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 17, 2006 be affirmed.
Issued: April 19, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

